     Case 1:18-cr-00245-DAD-BAM Document 83 Filed 04/17/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5700

 6   Attorney for Defendant
     LUIS GERARDO ARELLANO-CARRIZOSA
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00245 DAD

12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   SENTENCING HEARING; ORDER
13    vs.                                          THEREON

14    LUIS GERARDO ARELLANO-                       Date: September 14, 2020
      CARRIZOSA,                                   Time: 10:00 a.m.
15                                                 Judge: Honorable Dale A. Drozd
                      Defendant.
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19   respective attorneys of record, that the sentencing hearing set for Monday, May 26, 2020, at
20   10:00 a.m., before the Honorable Dale A. Drozd, be continued to Monday, September 14, 2020,

21   at 10:00 a.m.
22          The parties have agreed to continue the sentencing hearing at the request of defense
23   counsel, who is forestalled in plans to travel to Mexico for mitigation investigation which

24   defense counsel believes is necessary for sentencing. Defense counsel and a defense investigator
25   have already received approval and official travel documents from the state department for travel
26   to multiple locations in the country of Mexico to meet with witnesses and family members, and
27   to gather records in support of anticipated sentencing arguments. The defense investigation team
28   was scheduled to depart for Mexico on March 20, 2020, however due to the safety measures
     taken in response to the COVID-19 pandemic, travel has been postponed. Defense counsel has
     Case 1:18-cr-00245-DAD-BAM Document 83 Filed 04/17/20 Page 2 of 3


 1   been advised that travel may resume and will be approved in short order as soon as the safety

 2   risks associated with travel by airplane and overnight stays in hotels due to the coronavirus are

 3   alleviated. As of the date of this stipulation, no travel is yet being authorized. Defense counsel

 4   anticipates travel may be approved in the month of July, and for that reason a continuance to

 5   September 14, 2020, is requested.

 6           The parties agree that a sentencing date of September 14, 2020, will allow sufficient time

 7   for the investigation to conclude and for defense counsel to make use of the product of the

 8   investigation, as well as to provide a copy of any information to be used at sentencing to the

 9   government and the probation officer charged with the preparation of the presentence report.

10   Accordingly, a continuance to September 14, 2020, is requested by the parties.

11
12                                                   Respectfully submitted,

13                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
14
15   DATED: April 16, 2020                           /s/ Megan T. Hopkins
                                                     MEGAN T. HOPKINS
16                                                   Assistant Federal Defender
                                                     Attorney for Defendant
17                                                   LUIS GERARDO ARELLANO-CARRIZOSA

18
                                                     MCGREGOR SCOTT
19                                                   United States Attorney

20
21   DATED: April 16, 2020                           /s/ Angela Scott
                                                     ANGELA SCOTT
22                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
23
24
25
26
27

28


      ARELLANO-CARRIZOSA / Stipulation to Continue     -2-
      Sentencing Hearing
     Case 1:18-cr-00245-DAD-BAM Document 83 Filed 04/17/20 Page 3 of 3


 1                                                   ORDER

 2           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing

 3   set for Monday, May 26, 2020, before the Honorable Dale A. Drozd, be continued to Monday,

 4   September 14, 2020, at 10:00 a.m. in Courtroom 5.

 5
     IT IS SO ORDERED.
 6
 7
        Dated:       April 16, 2020
                                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


      ARELLANO-CARRIZOSA / Stipulation to Continue    -3-
      Sentencing Hearing
